Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 7/28/2022. Claims 1, 5, 8-10, 13, 19, 23, 26, 29 and 30 have been amended. Allowable subject matter from canceled claim 12 has been incorporated into independent claims 1, 19, 29, 30. Claims 4 and 22 are canceled. 

Claim Interpretation
The uplink data, representative in claim 1, is interpreted to be payload data as opposed to control information “data”. 

Claim Interpretation (112f)
The means for identifying of claim 30 is interpreted to be the processor(s) (312 Figure 3) and the applications (375 Figure 3) executing on the processors of the UE (104 Figure 3).
The means for transmitting of claim 30 is interpreted to be the transceiver (302 Figure 3) and the RF Front End (388 Figure 3) of the UE (104 Figure 3). 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	
	The Instant Invention is directed towards improving efficiency by signaling in the uplink direction that transmission buffers are empty. Applicant has incorporated an 	adjustment transmitted on a subsequent PUSCH associated with the configured grant after a Layer 1 indication is transmitted on a current PUSCH, 
which distinguishes from  prior art. 

Allowable Subject Matter
Claims 1-3, 5-11, 13-21 and 23-30 renumbered as claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415